DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

PHILIP MORRIS USA INC. and R.J. REYNOLDS TOBACCO COMPANY,
                         Appellants,

                                     v.

   ROBIN COHEN, as Personal Representative of the Estate of Nathan
                        Cohen, deceased,
                            Appellee.

                    Nos. 4D10-3534 and 4D10-4065

                           [February 17, 2016]

                         ON REMAND FROM
                    THE FLORIDA SUPREME COURT

   Consolidated appeals and cross-appeal from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Jeffrey E. Streitfeld, Judge;
L.T. Case Nos. 07-11515 (19) and 08-80000 (19).

   Gordon James III and Eric L. Lundt of Sedgwick LLP, Fort Lauderdale,
Stephanie E. Parker of Jones Day, Atlanta, GA, for appellant R.J. Reynolds
Tobacco Company; Andrew S. Brenner of Boies, Schiller & Flexner LLP,
Miami, and Gary L. Sasso of Carlton Fields, Tampa, for appellant Philip
Morris USA Inc.

   Robert S. Glazier of Law Office of Robert S. Glazier, Miami; Law Office
of Gary Paige, P.A., Coral Gables; Troop & Amen, P.A., Hollywood; and
Alvarez Law Firm, Coral Gables, for appellee.

DAMOORGIAN, J.

   Upon consideration of the Supreme Court of Florida's January 29, 2016
order, which summarily quashes the decision of this court filed September
12, 2012, this case is remanded to the lower tribunal with directions to
reinstate the jury verdict and for further proceedings in accordance with
the Supreme Court's order.

GROSS and LEVINE, JJ., concur.

                           *          *          *